UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4451



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEBORAH BORDEAUX,

                                             Defendant - Appellant,

          versus


W. LOWNDES SINKLER; COASTAL FEDERAL SAVINGS
BANK; INGA MARY JACKSON; SOUTH CAROLINA PUBLIC
SERVICE AUTHORITY; BENJAMIN MCKNIGHT; PAULA
FOSTER; PURDUE PHARMA L.P.; PURDUE PHARMA,
INCORPORATED; THE PURDUE FREDERICK COMPANY;
CYNTHIA MOORE, as Personal Representative of
the Estate of Benjamin D. Moore, MD; GREGORY
WALTER,

                                                 Parties in Interest.



                             No. 06-4452



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus
MICHAEL D. JACKSON,

                                           Defendant - Appellant,

          versus


W. LOWNDES SINKLER; COASTAL FEDERAL SAVINGS
BANK; INGA MARY JACKSON; SOUTH CAROLINA PUBLIC
SERVICE AUTHORITY; BENJAMIN MCKNIGHT; PAULA
FOSTER; PURDUE PHARMA L.P.; PURDUE PHARMA,
INCORPORATED; THE PURDUE FREDERICK COMPANY;
CYNTHIA MOORE, as Personal Representative of
the Estate of Benjamin D. Moore, MD; GREGORY
WALTER,

                                                 Parties in Interest.



                            No. 06-4453



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


RICARDO U. ALERRE,

                                           Defendant - Appellant,

          versus


W. LOWNDES SINKLER; COASTAL FEDERAL SAVINGS
BANK; INGA MARY JACKSON; SOUTH CAROLINA PUBLIC
SERVICE AUTHORITY; BENJAMIN MCKNIGHT; PAULA
FOSTER; PURDUE PHARMA L.P.; PURDUE PHARMA,
INCORPORATED; THE PURDUE FREDERICK COMPANY;
CYNTHIA MOORE, as Personal Representative of
the Estate of Benjamin D. Moore, MD; GREGORY
WALTER,

                                                 Parties in Interest.

                                 2
Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge. (4:02-cr-00673-CWH-5; 4:02-cr-00673-CWH-2; 4:02-cr-00673-
CWH-6)


Argued:   October 30, 2007             Decided:   January 31, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Thomas Ernest Booth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. Lionel Stukes Lofton, Charleston,
South Carolina, for Appellants.    ON BRIEF:   Reginald I. Lloyd,
United States Attorney, Columbia, South Carolina, William E. Day,
II, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee. David B. Betts,
Columbia, South Carolina, for Appellant Michael D. Jackson; G.
Wells Dickson, Jr., Charleston, South Carolina, for Appellant
Deborah Bordeaux.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     After    convictions    for    controlled     substance     and   money

laundering    offenses   resulted   in    substantial   prison   sentences,

Ricardo Alerre, Deborah Bordeaux, and Michael Jackson appealed

their convictions and sentences.         We affirmed the convictions but

vacated the sentences in light of United States v. Booker, 543 U.S.

220 (2005), and remanded for resentencing.              United States v.

Alerre, 430 F.3d 681 (4th Cir. 2005).            On remand, the district

court awarded each of the defendants a sentence well below the

applicable advisory guideline range.

     The Government asserted that the sentences imposed by the

district court were unreasonable because the court significantly

deviated downward from the advisory guideline range and gave

excessive weight to a single sentencing factor. We placed the case

in abeyance, awaiting issuance of Gall v. United States, No. 06-

7949, 552 U.S.            (Dec. 10, 2007), and Kimbrough v. United

States, No. 06-6330, 552 U.S.            (Dec. 10, 2007).   After issuance

of those opinions, the Government filed a motion to dismiss its

appeal, which we granted.      Accordingly, we address here only the

cross-appeals.

     Alerre, Bordeaux, and Jackson assert that the district court

unconstitutionally calculated the drug quantity attributable to

each of them. They contend that the district court violated Booker

by finding facts at sentencing.          But Booker, itself, forecloses


                                     4
this argument.    Booker explicitly rejected an approach that would

require the jury to find every fact relevant to sentencing.      543

U.S. at 246; see also United States v. Morris, 429 F.3d 65, 72 (4th

Cir. 2005).      The physicians also argue that the formula the

district court employed to calculate the drug quantities was

unconstitutionally unreliable.        We review only for plain error

because the physicians did not raise this claim before the district

court.   See United States v. Olano, 507 U.S. 725, 731-32 (1993).

Since the physicians cannot establish any error, let alone plain

error, this claim too fails.



                                                            AFFIRMED




                                  5